Case: 09-50627     Document: 00511099441          Page: 1    Date Filed: 05/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 4, 2010
                                     No. 09-50627
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ESTEBAN IBARRA, JR., also known as Taz,,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-834-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Esteban Ibarra, Jr., appeals the sentence imposed following his guilty plea
to conspiracy to possess with intent to distribute marijuana. Ibarra argues that
the district court clearly erred in determining the drug quantity for which he
was responsible because that quantity was based on the uncorroborated
statements of himself and his co-conspirators and, hence, was unreliable.
        Ibarra’s post-arrest statements to law enforcement were detailed, were not
“bal[d] [or] conclusionary,” and were deemed credible by the district court. See

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50627   Document: 00511099441 Page: 2        Date Filed: 05/04/2010
                                No. 09-50627

United States v. Narviz-Guerra, 148 F.3d 530, 537 (5th Cir. 1998) (internal
quotation marks and citation omitted). The district court found that at least one
marijuana load described by Ibarra had been corroborated by a co-conspirator
that the court had previously sentenced and, additionally, that Ibarra’s post-
arrest statements corroborated the statements his co-conspirators gave to law
enforcement. Ibarra produced no evidence in rebuttal that the information he
disclosed to law enforcement was “materially untrue, inaccurate or unreliable,”
United States v. Taylor, 277 F.3d 721, 724 (5th Cir. 2001), and his objection to
the drug quantity calculation was alone insufficient to serve as competent
rebuttal evidence. See United States v. Lowder, 148 F.3d 548, 553 (5th Cir.
1998). In the absence of rebuttal evidence from Ibarra, the district court did not
clearly err in relying on the presentence report in calculating the amount of
marijuana involved. See United States v. Gracia, 983 F.2d 625, 629-30 & n.20
(5th Cir. 1993).
      AFFIRMED.




                                        2